DETAILED ACTION
The applicant’s amendment filed on February 2, 2021 was received.  Claims 7, 8, 10 and 17 were cancelled.  Claims 1, 3, 4 and 6 were amended.  New claims 21-24 were added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9, 11-16 and 18-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggests the method of claim 1, particularly wherein the first non-conductive film includes a first side having a first set of nano-structures disposed in corrugated rows that extend in a first direction; and a second side having a second set of nano-structures disposed in corrugated rows that extend in a second direction substantially perpendicular to the first direction.
The closest prior art is Miyake, which teaches a film which can be used as an exterior body of a secondary battery, wherein the film has a plurality of projections formed thereon.  The projections of Miyake may be formed in a variety of shapes and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727